Citation Nr: 1612386	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-30 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to reimbursement of or payment for the costs of unauthorized medical expenses incurred during a period of hospitalization from March 14 to March 20, 2012, at McLaren Lapeer Regional Medical Center.  


REPRESENTATION

Appellant represented by:	 The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two denials entered in July and October 2012 by the Department of Veterans Affairs Medical Center (VAMC) in Saginaw, Michigan.  


FINDING OF FACT

From March 14 to March 20, 2012, the Veteran was hospitalized without pre-authorization by VA at McLaren Lapeer Regional Medical Center, a non-VA medical facility, for treatment of a medical emergency involving a service-connected disability; VA medical facilities are not shown to have been feasibly available, and an attempt to use them beforehand or obtain prior authorization would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for reimbursement or payment of the costs of unauthorized medical treatment incurred at a private medical facility for the period from March 14 to March 20, 2012, inclusive, have been met.  38 U.S.C.A. §§ 1728, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-132 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition of this appeal is in the Veteran's favor, the need to discuss the VA's compliance with its duties to notify and assist the Veteran is obviated.  

By this appeal, the Veteran seeks reimbursement or payment of the costs of medical care he incurred as a result of a period of hospitalization at a private hospital in March 2012 due to pneumonia, liver abscess, and sepsis, beyond those already paid or reimbursed by VA with respect to the period from March 10 to March 13, 2012, inclusive.  This appeal entails consideration of only that period from March 14 to March 20, 2012, the latter being the date of hospital discharge, for hospital care afforded him at McLaren Lapeer Regional Medical Center.  

The Veteran is service connected for multiple disabilities, including bipolar disorder with depression and an alcohol induced psychotic disorder with hallucinations and polysubstance abuse in full remission (100 percent), ischemic heart disease (60 percent); diabetes mellitus with erectile dysfunction and posterior subscapular cataracts, bilaterally; and peripheral neuropathy of each lower extremity (each 10 percent).  A combined total schedular disability evaluation has remained in effect since October 2010 and eligibility to benefits under 38 U.S.C.A. Chapter 35 has also continued from that same time.  

As authorization was obtained only for the period from March 10 to March 13, 2012, disposition of this matter depends on whether the criteria set out in 38 U.S.C.A. § 1728 have been met.  In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the following must be shown:

(1)  That the treatment was either for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (or, under certain circumstances, when participating in a course of vocational rehabilitation under the auspices of VA); and

(2)  that a medical emergency existed of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; and

(3) that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The VAMC has denied the Veteran's claim solely on the basis that VA medical facilities were feasibly available to him beginning on March 14, 2012, and that he declined to be transferred to the VAMC for continuing care.  Absent from the record is any evidence supportive of that action, except for a single document, a Non-VA Hospitalization Form, in which on March 13, 2012, the Veteran's friend and now spouse, serving as his power-of-attorney, chose not to transfer the Veteran to the VAMC with the understanding that the resulting hospital bill may be submitted to VA for payment consideration, but that such payment was not guaranteed.  That form reflects the signature of the power-of-attorney, as well as the signature of a witness, along with the handwritten notations by the power-of-attorney that the decision was made on the basis of hardship on the Veteran in traveling to the VAMC, medical issues, the severity of the Veteran's condition, and months leading up to the current hospitalization as to the VA's inability to attend to the Veteran's medical needs.  

The record reflects that the Veteran's power-of-attorney became his spouse in September 2015, and it is significant in the context of the current appeal that she notes that the document on which the VAMC relies in denying the Veteran's claim was signed by her under protest and while under duress and without notice to her of her right to refuse to sign it.  Both she and the Veteran provide multiple statements outlining the events leading up to the Veteran's admission to McLaren Lapeer Regional Medical Center on March 10, 2012.  Per those statements, the best evidence available, the Veteran had been extremely sick for months leading to the hospitalization at issue, while receiving medical care through VA, but VA failed to take notice of the widespread infection that prompted him to be in need of hospital care on Saturday, March 10, 2012.  It is indicated that he was seen at the VAMC in Saginaw on Monday, March 5, 2012, for medication changes that had been recommended by attending medical professionals at the VAMC in Ann Arbor, Michigan, and that despite offering multiple complaints, the Veteran was provided no explanation, nor were any tests or medical care administered.  

Then, according to the Veteran and his spouse, he became extremely uncomfortable late in the evening on March 9, 2012, and his spouse called and spoke to a VA nurse who advised her to call 911 and have the Veteran taken by ambulance to Marlette Regional Hospital.  There, he was seen in the emergency room and found by computed tomography to manifest pneumonia, suspected empyema, and a liver abscess and to be in need of intensive care unit (ICU) service, not available at Marlette.  A transfer to the VAMC in Detroit was initially proposed but no response from that facility as to its acceptance of the Veteran was received and the Saginaw facility lacked an ICU.  On that basis, VA authorized the transfer of the Veteran to McLaren Lapeer Regional Medical Center, where he was admitted through the emergency room and eventually to the ICU.  Medical records reflect admitting diagnoses of right pleural effusion with empyema, liver abscess, and sepsis, and treatment, including a peripherally inserted central catheter insertion for long-term antibiotic use, thoracotomy, evacuation of empyema, lung decortication, and aspiration of a right lobe hepatic abscess followed, along with further ICU care.  He was discharged in stable condition with final hospital diagnoses of right-sided pneumonia, empyema, liver abscess, hypertension, diabetes mellitus, and coronary artery disease.  

The only other pertinent clinical evidence of record is that of a November 2012 statement from a physician who treated the Veteran during his March 2012 hospitalization at McLaren Lapeer Regional Medical Center.  Therein, it was noted that the Veteran had been in the ICU with a diagnosis of sepsis on March 10, 2012, and that he was very sick and unstable, such that he could not be transferred to any facility outside the hospital.  

Per the Veteran and his spouse, she was contacted by "Michelle," a VA employee at the VAMC in Saginaw and, presumably associated with the Medical Administration Service, during the Veteran's hospitalization in March 2012.  Furthermore, Michelle, according to the spouse, rudely demanded that the Veteran be transferred immediately to the VA's Ann Arbor facility, which the spouse indicates is approximately a three-hour drive from the Veteran's home.  No assurance as to the safety of the Veteran during the transfer was offered, nor would return transportation of the Veteran be provided or any accommodation be extended to her in terms of accompanying the Veteran while he remained hospitalized in Ann Arbor.  As well, attending surgeons, per the spouse, advised them that the Veteran needed surgery and was in no way able to be transferred to a facility three hours away.  The spouse points out as well that, like the Veteran, she too is disabled, without a car, and unable to operate the Veteran's truck.  When these concerns were communicated with Michelle, they were summarily dismissed and it was Michelle's demand that the Veteran be transferred or the form acknowledging financial responsibility be signed, which the Veteran's spouse signed under protest to ensure that the Veteran received the medical treatment, including surgery, that she was advised by medical personnel was needed to stabilize his condition.  

The account offered by the Veteran and his spouse is found to be credible and highly probative and is, under the circumstances presented, corroborated by the McLaren Lapeer hospital records and the November 2012 statement from an attending physician at that private facility.  The only evidence to the contrary is that provided by the Non-VA Hospitalization Form executed by the Veteran's power-of attorney on March 13, in which she declined any transfer of the Veteran.  But, the Board concludes that such document was signed under duress, with the protest of the Veteran's power-of-attorney being communicated within the form in question by the accompanying handwritten notes.  On that basis and with resolution of all doubt in the Veteran's favor, the Board finds that the criteria of 38 U.S.C.A. § 1728 are met in full and the Veteran is entitled to reimbursement or payment of all monies due or paid for the period of hospital care from March 14 to March 20, 2012.  

The appeal is granted in full.  



ORDER

Entitlement to reimbursement of or payment for medical expenses by VA for the costs of non-VA hospital care at a private medical facility from March 14 to March 20, 2012, inclusive, is granted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


